Corrected Notice of Allowance
This is a Corrected Notice of Allowance for application 16/139,011. The Notice of allowance mailed on 03/24/2021 has been withdrawn and a new Notice of Allowance has been issued to fix a typo to claim 3.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Nielsen on 03/15/2021.

The application has been amended as follows: 

	Claim 1 has been amended as follows:
On line 2, “(5)” has been deleted
On line 3, “(1)” and “(4)” have been deleted
On line 5, “axis; and” has been amended to ---axis, wherein the axle and the horizontal axis is are not parallel to each other; and---
On line 7, “(6)” has been deleted
On line 8, “(7)” has been deleted

Claims 2 and 7-10 have been cancelled

Claim 3 has been amended as follows:
On line 2, “(3)” has been deleted

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/Megan Anderson/             Primary Examiner, Art Unit 3784